DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because Applicant’s arguments are not based on the current combination of references or interpretation being used in the current rejection. Applicant’s amendment necessitated the new grounds of rejection as set forth in the Office Action below. 
Applicant argues on Pages 9-11 of the Remarks that the pads are different than the sheets and that they have different numbers and are located at different locations.  Examiner respectfully submits that Page 4 of the Specification discloses a “sheet or pad,”  Page 14 of the Specification discloses that “Figure 5b illustrates the bottom surface 103 of the bottom portion 101 which may include detachable pads 125,” and further that the pads are nondestructively detachably connected to the bottom surface.  In comparison, Claim 1 recites that the trash press sheets (141) are connected to the base portion and “each sheet being nondestructively detachably connected to another sheet and the nest of trash sheets being connected to the base portion.”  Examiner notes that while the pads and sheets both a nest of trash press sheets and detachable/mountable pads simultaneously attached to the base portion.    As such, it is unclear whether or not the pads are the same as the sheets since the pads are also located on the base portion (101).
Examiner respectfully submits the following reasoning why it is unclear whether or not pads are the same as sheets and pads appear to be the same as sheets:
Page 4 of Applicant’s specification discloses that “The first trash press sheet may include a smaller circumference then a second trash press sheet or pad.”  Examiner notes that the terms sheet and pad have been used interchangeably by use of “first” and “second” as well as “or.”
Page 6 of Applicant’s specification discloses that Figures 8a-11b illustrate trash press sheets.  There is no disclosure that “pads” are illustrated in the drawings.
Page 6 of Applicant’s specification discloses that Figs. 10a-b illustrate adhesive for the sheets.  A removable adhesive is next disclosed with respect to “pads” on Page 9 of Applicant’s specification.  Therefore, with respect to the use of removable adhesive, sheets and pads have been described with no distinction between the two.
Page 14 of Applicant’s specification discloses that Figures 5a and 5B show pads (125) attached to a bottom surface (103).  However, Claim 1 recites that the nest of sheets is attached to the base portion.  Claims 26, 27, and 29 recite that the nest of sheets (corresponding to Claim 1) and
Claim 26, a nest of trash press sheets and detachable/mountable pads
Claim 27, a nest of trash press sheets and a pad, both positioned on the bottom surface of the trash press
Claim 29, a nest of trash press sheets and a pad, both attached with the same detachable layer of adhesive.
The rejection is maintained.
Further, Examiner notes that while Applicant's response has reduced the number of objections and rejections, the response has not fully addressed the objections to the drawings and claims as set forth in the previous Office Action.  Applicant is encouraged to review the drawings and specification for accuracy.
Drawings
The drawings are objected to because of the following informalities:
Page 13 of the Specification discloses that reference character “123” in Figure 4a and 4b is a knob-shaped handle.  However, it is unclear what reference character 123 is and how it is a knob-shaped handle. Examiner notes that Figures 6 and 7 appear to disclose a knob-shaped handle.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “knob” (Claim 17) in combination with a horizontal extending panel having a top surface, opposed panel bottom surface, and a panel side surface. Examiner notes that neither Figures 4A and 4B nor Figures 6 and 7 show a knob (123) connected to a horizontal extending panel
the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads” (Claims 26, 27, and 29). Examiner notes that Applicant’s response filed 17 October 2019 (Page 10) indicates that the pads are shows as element 125 and the sheets are shown as element 143.  Further Applicants Remarks filed 11 April 2019 states that pads are different than sheets.  Therefore, the drawings do not show the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads” (Claims 26 and 29).
Applicant is encouraged to review the drawings and specification for accuracy. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Page 13 of Applicant’s specification discloses that Figure 3a illustrates a rectangular shaped portion however figure 3A illustrates a circular shaped portion
Page 13 of Applicant’s specification discloses that Figure 3b illustrates a circular shaped portion however figure 3b illustrates a rectangular shaped portion
Page 13 of Applicant’s specification discloses that Figure 4a illustrates a base portion with a knob-shaped handle 123 connected to the base portion wherein the surface is rectangular however and instead, Figure 6 discloses a knob shaped handle with a circular portion
Page 13 of Applicant’s specification discloses that Figure 3b illustrates a base portion with a knob-shaped handle 123 connected to the base portion wherein the surface is circular, however and instead, Figure 7 discloses a knob shaped handle with a rectangular portion.
Applicant is encouraged to review the drawings and specification for accuracy. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein of the trash sheets” (line 14). Examiner suggests, “wherein the nest of trash sheets”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 26, the phrase, "detachable/mountable pads" (line 3) renders the claim indefinite.  It is unclear whether or not the pads are the same as the sheets (Claim 1, line 9). For purpose of examination, "pads" will be interpreted as the sheets.  Examiner notes that the drawings do not show the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads”.
Regarding Claim 29, the phrase, "a pad" (line 3) renders the claim indefinite.  It is unclear whether or not the pad is the same as the sheets (Claim 1, line 9). Examiner notes that the drawings do not show the “nest of trash press sheets being connected to the base portion” (Claim 1) in combination with “detachable/mountable pads”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8, 9, 11-14, 16, 18, 25, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds et al., hereinafter McReynolds, (U.S. 7,264,414) in view of Gray (U.S> 2,306,944) and Chrysson (U.S. 2009/0056565).
Regarding Claim 1, McReynolds discloses a base portion having a bottom surface, a top surface and a side surface to connect the bottom surface to the top surface (Handle; Fig. 1, #40 & Fig. 7, #40)
wherein the trash press device includes a nest of trash press sheets (Stack of sheets: Fig. 1, #30 & Fig. 7, #50) each sheet being detachably connected to another sheet (The sheets can be removed from the stack by peeling each sheet: Col 6, L60-61) and the nest of trash sheets being connected to the base portion (See Fig. 1);
wherein each sheet of the nest of trash sheets includes a detachable layer of adhesive configured only on and completely around a periphery of each sheet of the nest of trash sheets (The adhesive may be applied around the entire periphery of each sheet. Preferably, no adhesive is applied in the middle of each sheet: Col 6, L56-58), wherein of the trash sheets includes a larger sheet and a smaller sheet being smaller than the larger sheet (Thus, the stack of sheets 30 may comprise sheets of at least two different lengths/sizes, with the inner sheets being shorter/smaller than the outer sheets.  For example, with respect to the implement shown in FIG. 4, the inner half of sheets might be of a first length, while the outer half of sheets are of a length longer than the first length.  Any number of different length sheets could be used, with the shortest sheet(s) being the innermost sheet(s), followed by the next shortest sheet(s), and so on, with the longest sheet(s) being the outermost sheet(s).  Similarly, if the implement is made in some other shape, such as, for example, triangular, the innermost sheet(s) should be similar in shape to, but smaller than, the outermost sheet(s): Col 6, L10-22). While McReynolds discloses that the sheets can be of different sizes and further that the longest sheet is the outermost sheet, McReynolds is 
However, Gray discloses a cleaning implement including a plurality of sheets (Polishing cloth: Fig. 1, #8; Sheet: Fig. 1, #13; and Sheet: Fig. 1, #17), the larger sheet extending completely around the periphery of the smaller sheet defining a gap between the larger sheet and the smaller sheet which extends completely around the periphery of the smaller sheet (Polishing cloth 8 that is of greater dimensions than the body or weight member 6 and is adapted to be applied against one broad face of the member 6, allowing separation of the larger sheet and the smaller sheet from any direction: Page 1, Col 1, L32-35; With the cloth 8 applied to the weight or body 45 member 6, the latter is accommodated, within the aforementioned pan 7: Page 1, Col 1, L4-46; The exterior of the pan 7 is covered through the medium of a waxing cloth or sheet 13 that in its contour is similar to the polishing cloth 8 and is provided with marginal edge portions 14 and 15 that are extended over the wall of the pan l and are provided with apertures 16 to engage the studs 12 to secure the cloth 13 in proper enveloping position relative to the pan: Page 1, Col 1, L48-55; Finally the head embodies a washing cloth or sheet 11 that is of slightly greater dimensions than the sheet 13 and is provided with marginal edge portions 18 and 19 that are folded into overlapping relation with the marginal edge portions 14 and 15 of the sheet 13: Page 1, Col 1, L3-8; and Figs. 2-3) as a known configuration of overlapping and successively larger sheets.  Examiner notes that the phrase, “allowing separation of the larger sheet and the smaller sheet from any direction” is an intended result of the claimed structure and therefore is not germane to the patentability of the end resultant apparatus.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the different sized sheets of McReynolds would define a gap between the larger sheet and the smaller sheet which extends completely around the 
McReynolds further discloses that the shape and size of the handle may depend on a multitude of design considerations, including the size and accessibility of an area to be treated by the implement, the age of the intended user, the location and orientation of a surface to be treated (e.g., table top, floor, mirror, etc.), and a multitude of other design considerations.  For example, it may be desirable for the handle to have a low profile and/or narrow width, so that it can be used to clean hard to reach places, such as under the refrigerator door, behind handles, or the like. In addition, or instead, the handle could be provided with an extension unit, so that the implement can be used to clean remote surfaces, such as the ceiling, cabinets, the floor, or the like (Col 5, L38-53).  However, McReynolds is not explicit to an upward extending arm portion to connect to the base portion; and a horizontal extending panel to connect to the upward extending arm portion having a panel top surface, an opposed panel bottom surface and a panel side surface to connect the panel top surface with the panel bottom surface.
Chrysson teaches a hand-held trash compactor tool including a base portion (12) and an upward extending arm portion (Arm: Fig. 1, #17) to connect to the base portion; and a horizontal extending panel to connect to the upward extending arm portion having a panel top surface, an opposed panel bottom surface and a panel side surface to connect the panel top surface with the panel bottom surface (Handle: Fig. 1, #16) in order to comfortably grip the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle on the device of McReynolds, the handle having an upward extending arm and horizontal panel, as taught by Chrysson, in order to comfortably grip the tool (Chrysson: Col 1, L3).
Regarding Claim 3, the combination of McReynolds, Gray and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses or the combination of McReynolds and Gray further teach wherein a first trash press sheet of the nest of trash press sheets has a smaller 
Regarding Claim 4, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the first trash press sheet includes a tab (Tab: Fig. 5, #54).
Regarding Claim 5, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches a hook (18) wherein the trash press is attached to a receptacle (Trash receptacle: Par. 0016) in order to conveniently store the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hook of Chrysson on the tool of McReynolds in order to conveniently store the tool (Chrysson: Par. 0016).
Regarding Claim 6, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches a hook (18) wherein the trash press is attached to a receptacle (Trash receptacle: Par. 0016) by a handle (Hook: Fig. 1, #18. Examiner notes that the tool would be capable of being held by the hook and is therefore a handle.  Further, the handle (16), would be capable of being attached to a receptacle, such as by a hook on the receptacle) in order to conveniently store the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hook of Chrysson on the tool of McReynolds in order to conveniently store the tool (Chrysson: Par. 0016).
Regarding Claim 8, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses and Gray further teaches wherein the trash press includes the nest of sheets varying in size (Any number of different lengths can be used: Col 6, L14-22 & Gray - Polishing cloth 8 that is of greater dimensions than the body or weight member 6 and is adapted to be applied against one broad face of the member 6, allowing separation of the larger sheet and the smaller sheet from any direction: Page 1, Col 1, L32-35; With the cloth 8 applied to the weight or body 45 member 6, the latter is accommodated, within the aforementioned pan 7: Page 1, Col 
Regarding Claim 9, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes material to odorize waste (Impregnated with cleaning fluid: Col 5, L10. Examiner notes that a cleaning fluid would odorize waste).
Regarding Claim 11, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  The combination of McReynolds, Gray, and Chrysson are silent to wherein the trash press is formed from iron. However, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to make the trash press out of iron, such as the handle or base portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  The selection of material would be based on the desired strength of the material and the intended use of the material for a particular purpose; iron provides product durability.
Regarding Claim 12, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press is formed from plastic (Plastic film: Col 8, L21).
Regarding Claim 13, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press is formed from a combination of materials (Nonwoven, fibrous, synthetic material: Col 7, L2 & Plastic film: Col 8, L21 & Polyurethane foam: Col 5, L31).
Regarding Claim 14, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes a planar surface (See Fig. 1).
Regarding Claim 16, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches a handle being fixed (Interference or press fit: Par. 0013).  Examiner notes that Page 12 of Applicant’s Specification discloses that the handle (108) includes the panel (109).
Regarding Claim 18, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the handle includes a straight edge (See Fig. 1, top or sides of handle).
Regarding Claim 25, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above. Chrysson further teaches wherein the trash press includes a hook for storage (Hook: Fig. 1, #18).
Regarding Claim 26, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the trash press includes detachable/mountable pads (Sheets: Fig. 7, #60).
Regarding Claim 28, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  Chrysson further teaches wherein the trash press may be packaged with a receptacle (Hook 18 allows a user to hang trash compactor 10 in a convenient location, for example on the wall of a closet or on a side of a trash receptacle: Par. 0016).
Regarding Claim 29, the combination of McReynolds, Gray, and Chrysson teach all elements of the claimed invention as stated above.  McReynolds further discloses wherein the bottom surface of the trash press includes a pad attached with the detachable layer of adhesive (Sheets: Fig. 7, #60).
Claims 1 (alternative interpretation), 16 (alternative interpretation), and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McReynolds et al., hereinafter McReynolds, (U.S. 7,264,414) in view of Gray and Hsu (U.S. 2003/0079306).
Regarding Claim 1, McReynolds discloses a base portion having a bottom surface, a top surface and a side surface to connect the bottom surface to the top surface (Handle; Fig. 1, #40)
wherein the trash press device includes a nest of trash press sheets (Stack of sheets: Fig. 1, #30) each sheet being nondestructively detachably connected to another sheet (The sheets can be removed from the stack by peeling each sheet: Col 6, L60-61) and the nest of trash sheets being connected to the base portion (See Fig. 1);
wherein each sheet of the nest of trash sheets includes a detachable layer of adhesive configured only on completely around a periphery of each sheet of the nest of trash sheets (The adhesive may be applied around the entire periphery of each sheet. Preferably, no adhesive is applied in the middle of each sheet: Col 6, L56-58).
While McReynolds discloses that the sheets can be of different sizes and further that the longest sheet is the outermost sheet, McReynolds is not explicit to the size of the sheets and therefore the larger sheet extending completely around the periphery of the smaller sheet defining a gap between the larger sheet and the smaller sheet which extends completely around the periphery of the smaller sheet allowing separation of the larger sheet and the smaller sheet from any direction.
However, Gray discloses a cleaning implement including a plurality of sheets (Polishing cloth: Fig. 1, #8; Sheet: Fig. 1, #13; and Sheet: Fig. 1, #17), the larger sheet extending completely around the periphery of the smaller sheet defining a gap between the larger sheet and the smaller sheet which extends 
McReynolds further discloses that the shape and size of the handle may depend on a multitude of design considerations, including the size and accessibility of an area to be treated by the implement, the age of the intended user, the location and orientation of a surface to be treated (e.g., table top, floor, mirror, etc.), and a multitude of other design considerations.  For example, it may be desirable for the handle to have a low profile and/or narrow width, so that it can be used to clean hard to reach places, 
Hsu teaches a hand-held tool including a base portion (10) and an upward extending arm portion (Left and right sides of Handle: Fig. 1, #11) to connect to the base portion; and a horizontal extending panel to connect to the upward extending arm portion having a panel top surface, an opposed panel bottom surface and a panel side surface to connect the panel top surface with the panel bottom surface (Handle: Fig. 1, #11) in order to comfortably grip the tool.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle on the device of McReynolds, the handle having an upward extending arm and horizontal panel, as taught by Hsu, in order to comfortably grip the tool (Hsu: Par. 0024).
Regarding Claim 16, the combination of McReynolds, Gray, and Hsu teach all elements of the claimed invention as stated above. Hsu further teaches a handle being fixed (Formed integral: Par. 0023).  Examiner notes that Page 12 of Applicant’s Specification discloses that the handle (108) includes the panel (109).
Regarding Claim 19, the combination of McReynolds, Gray, and Hsu teach all elements of the claimed invention as stated above. Hsu further teaches wherein the handle includes rubber gripping grooves (Rubber: Par. 0024 & Fig. 2, left and right undersides of handle).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hensley, Jr. (U.S. 2,693,610) - Cleaning implement; Poulsen  (U.S. 2,929,379) - Stacked sheets; .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799